DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 8, lines 7-22, filed 6 January 2022, with respect to the 35 USC 103 rejections of claims 1-3, 5, 7-12, 14, 16, 17, 19 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-3, 5, 7-12, 14, 16, 17, 19 and 20 have been withdrawn since the allowable subject matter of cancelled claims 6 and 18 have been incorporated into independent claims 1, 11 and 20. 

Allowable Subject Matter

3.	Claims 1-3, 5, 7-12, 14, 16, 17, 19 and 20 are allowed.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 13, 2022